Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.
Applicant’s election without traverse of 1-12 in the reply filed on 05/09/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " each vertically extending guide element " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gubler (US20030015017A1).
Regrading claim 1, Gubler disclose a press ram for a fine blanking press (abstract), the press ram comprising: 
a ram plate section (fig.: (5)) configured to carry a fine blanking tool (fig.: (29)) (paragraphs 0019-0020), 
the ram plate section comprising, an upper surface, a lower surface, and two opposing side surfaces (fig. the surfaces of the ram (5)); and 
at least two guide sections (fig.: (7) positioned on the two opposing side surfaces of the ram plate section and configured to guide movement of the press ram relative to a press frame during a fine blanking process (paragraph 0004), 
wherein the at least two guide sections (fig.: (7)) extend in a vertical direction to a level that is higher than the upper surface of the ram plate section (fig.: (5)).  


Regrading claim 2, Gubler disclose wherein the at least two guide sections (fig.: (7) extend in the vertical direction to a process plane, wherein process material is fed along the process plane during operation of the fine blanking press (paragraphs 0007 and 0020).  


Regrading claim 3, Gubler disclose wherein the at least two guide sections (fig.: (7) each define a central recess (fig.: see the recess between left and right elements (7)) configured to accommodate the process material to be fine blanked (paragraphs 0007).  

Regrading claim 4, Gubler disclose wherein each of the at least two the guide sections (fig.: (7) comprises at least one guide element (fig.: (4.1) and (4.2)) extending in the vertical direction (paragraph 0020), 
wherein the at least one guide element is configured to engage one of the at least two vertically extending guide elements of a press frame (fig.: (3.1) and (3.2)) of the fine blanking press (paragraph 0018).  

Regrading claim 8, Gubler disclose wherein the at least two guide sections (fig.: (7) further extend in the vertical direction to a level that is lower than the lower surface of the ram plate section (fig.: (5)).  


Regrading claim 9, Gubler disclose wherein the at least two guide sections (fig.: (7) are positioned symmetrically on the opposing side surfaces of the ram plate section (fig.: (5)).    

Regrading claim 10, Gubler disclose wherein the press ram is comprised of one or more metals, metal alloys, non-metal alloys, composite materials, temperature insulating materials, ceramics, plastics, rubbers, and epoxy chemical-based components (inherent, the press ram is comprised of one or more metals because the press ram is configured to process sheet metal (paragraph 0001))

Regrading claim 12, Gubler disclose the press ram.
The phrase “wherein components of the press ram are formed using at least one of forging, casting, welding, 3D printing, molding, and mold injection” is a product by process limitation so all that is required is that the end product is the same, So claim 12 does not require “wherein components of the press ram are formed using at least one of forging, casting, welding, 3D printing, molding, and mold injection”.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).

Claims 1 and 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gotz (US4065954A).
Regrading claim 1, Gotz disclose a press ram (abstract), the press ram comprising: 
a ram plate section (fig.1: (5)) configured to carry a fine blanking tool (the rem (5) is capable to carry a fine blanking tool), 
the ram plate section comprising, an upper surface, a lower surface, and two opposing side surfaces (fig.1: the surfaces of the ram (5)); and 
at least two guide sections (figs.1-4: (7) positioned on the two opposing side surfaces of the ram plate section and configured to guide movement of the press ram relative to a press frame during a fine blanking process (), 
wherein the at least two guide sections (figs.1-4: (7)) extend in a vertical direction to a level that is higher than the upper surface of the ram plate section (fig.: (5)).

Regrading claim 5, Gotz disclose wherein the ram plate section (figs.1-4: (5)) and the at least two guide sections (figs.1-4: (7)) are formed as separate components

Regrading claim 6, Gotz disclose wherein a gap is defined between each vertically extending guide element (figs.1-4: (4)) of the at least two guide sections and corresponding vertically extending guide elements (figs.1-4: (3)) of the press ram of the press frame of the fine blanking press, 
wherein the gap is configured to be adjusted manually or automatically (figs.1-4: screw and unscrew bolts (9) to adjust the position of element (3), and screw and unscrew bolt (11) to adjust the position of the element (4)) (col.2: 18-46).

Regrading claim 6, Gotz disclose wherein a position of the at least two guide sections is configured to be adjusted vertically with respect to the ram plate section (col.2: 33-46: the guides are to be adjusted in a vertical direction by raising and lowering the guides over the space b).
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gubler (US20030015017A1).
Gubler does not disclose the press ram.
Gubler does not disclose wherein at least a portion of the press ram is comprised of different material substructures.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Gubler to have wherein at least a portion of the press ram is comprised of different material substructures depending on the design and technical requirements of the press, since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725